           Case 1:21-cr-00201-NONE-SKO Document 6 Filed 08/11/21 Page 1 of 1


 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                      ) CASE NO. 1:21-CR-00201-NONE-SKO
 9   UNITED STATES OF AMERICA,                        )
                                                      )
10                                 Plaintiff,         ) UNSEALING ORDER
                  v.                                  )
11                                                    )
                                                      )
12   JACK HAMILTON FELLOWS                            )
                                                      )
13                                 Defendant.

14

15          Good cause due to the defendant’s pending initial appearance on the Indictment in the District of

16 Massachusetts, it is hereby ordered that the Indictment, Arrest Warrant, and related court filings in the

17 above matter, be UNSEALED.

18

19 IT IS SO ORDERED.

20 Dated:      August 11, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28



30
